Citation Nr: 1229563	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right wrist disability. 

3.  Entitlement to service connection for a bilateral foot disability to include pes planus and hallux valgus.  

4.  Entitlement to service connection for impingement syndrome with arthritis of the left shoulder.

5.  Entitlement to service connection for impingement syndrome with arthritis, status post decompression, of the right shoulder. 


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1990 and from December 2003 to July 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2005 rating decision of the Jackson, Mississippi Regional Office (RO). 

The Board notes that although the Veteran initially filed a claim for service connection for pes planus, the Board has restyled the issue to include any potentially relevant foot claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a bilateral foot disability, impingement syndrome with arthritis of the left shoulder and impingement syndrome with arthritis, status post decompression, of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD is not shown by the record.  

2.  A right wrist disability is not shown by the record. 


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in August 2005.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service treatment records have been obtained.  It is also noted that the Veteran has been afforded an adequate VA examination for his claims.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

FACTUAL SUMMARY

Service treatment records reveal no evidence of   reflex sympathetic dystrophy (RSD), probable minimal degenerative or overuse changes related to the right wrist in October 2004.  In the January 2005 examination, the Veteran reported wrist pain when trying to bend.  He had normal clinical findings for the abdomen and viscera, and upper extremities.  

In the September 2005 VA examination for the joints, the Veteran reported right wrist pain.  X rays of the right wrist were normal.  No pathology of the right wrist found was diagnosed.  

In the September 2005 VA general examination, it was related that the Veteran was diagnosed with GERD eight months ago.  GERD, active and controlled by omeprazole was diagnosed.  

The Veteran reported during his July 2007 RO hearing that he was never formally diagnosed with GERD but was given medication for it.  Although he was never diagnosed with GERD in service, he contends that he was given medication for heartburn and indigestion in service.  He also expressed that he started receiving treatment for the right wrist at the end of 2004, early 2005.  He related the he worked in transportation at that time and he developed right wrist problems from tying down straps and chains on trucks.  VA treatment records noted problems identified including GERD, controlled by proton pump inhibitor (PPI).  He reported current treatment for his right wrist.  A clinical impression of GERD and esophagitis was given in a private September 2008 medical record.  

In the October 2011 VA examination, it was related that the Veteran either had or once had a diagnosis of GERD per previous report.  The Veteran claimed GERD was diagnosed and treated in the spring of 2005.  It was noted that there was no service treatment record to endorse or validate this diagnosis, and that the Veteran was currently treated for GERD with a history of duodenitis.  Prior esophagogastroduodenoscopy (EGD)'s in 2007 and 2008, according to the examiner, did not confirm a diagnosis of esophagitis secondary to reflux and an upper GI study at that time also failed to confirm GERD.  The Veteran did, however, have signs and symptoms of persistently recurrent epigastric distress, reflux, nausea and pyrosis (heartburn).  The VA examiner stated that although the Veteran carried a diagnosis of GERD, no definitive study was performed while he was on active duty and subsequent endoscopic and radiologic studies do not confirm a diagnosis of GERD.  

After review of the claims file, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner stated that the Veteran claims a precise date on which he was assigned a diagnosis of GERD, in his claim in May 2005.  Per the examiner, the Veteran stated that he was diagnosed with GERD approximately eight months previously and was placed on omeprazole in September 2005.  The Veteran stated to the examiner that he was never tested for GERD but received medication for it from March 2005.  

The VA examiner expressed that, the notes from February to March were extensive, but the Veteran's service treatment records were quiet in regards to a diagnosis of GERD or the prescribing of omeprazole during 2005.  He saw no notes from May to July that mentions a diagnosis or treatment.  The examiner related that the Veteran's history of GI complaints are consistent with GERD but EGD studies have only demonstrated duodenitis in 2007 that resolved on omeprazole according to repeat study in 2008.  The examiner opined that, at that time, the Veteran cannot be said to have manifest duodenitis during active duty and his GERD complaints were not documented in the available records to have been diagnosed or treated during active duty.  

ANALYSIS 

The Veteran has appealed the denial of service connection for GERD and a right wrist disability.  

Initially, the Board finds that the more probative evidence is against a finding that the Veteran has a right wrist disability.  In this regard, although probable minimal degenerative or overuse changes related to the right wrist was assessed in October 2004, the January 2005 examination revealed normal clinical findings for the upper extremities.  No pathology of the right wrist was also diagnosed in the September 2005 VA examination.  While the Veteran reported right wrist pain, X rays of the right wrist are normal.  

The more probative evidence is also against a finding that the Veteran has GERD.  The Veteran reported taking medication for GERD during service; however, he admitted that he was never actually diagnosed with GERD and a clinical diagnosis of GERD is not shown in the service treatment records.  Rather, it was determined that no definitive study was performed while he was on active duty and subsequent endoscopic and radiologic studies do not confirm a diagnosis of GERD.  

Although post service outpatient treatment records show assessments for GERD, the VA examiner expressed in the October 2011 examination that prior EGD's in 2007 and 2008 did not confirm a diagnosis of esophagitis secondary to reflux and an upper GI study at that time failed to confirm GERD.  The VA examiner related that the Veteran's history of GI complaints are consistent with GERD but EGD studies have only demonstrated duodenitis in 2007 that resolved on omeprazole according to repeat study in 2008. 

The Board finds that the October 2011 VA examination disclosing no objective evidence of GERD is more probative than the prior unconfirmed findings.  In this regard, the October 2011 examination that failed to confirm a diagnosis of GERD is based on EGD studies.  The September 2005 and September 2008 assessments, however, are not.  The Board has assigned greater probative value to the October 2011 VA examiner's findings as they are supported by clinical evidence and more thorough testing.  

Implicit in the claim is the Veteran's belief that he has a right wrist disability and GERD.  He has not, however, established his competence to establish the existence of a right wrist disability and/or GERD, and he has not provided adequate lay evidence that would suggest the existence of such disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board further notes that pain alone without an underlying disability does not constitute a disability for which service connection is warranted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356(Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  Here, his own assertions, without more, are not competent.  

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. 225.  There is no competent evidence of a right wrist disability and/or GERD.  Accordingly, the claims for service connection must be denied.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER


Service connection for GERD is denied. 

Service connection for a right wrist disability is denied. 


REMAND

The Veteran has appealed the denial of service connection for a bilateral foot disability, impingement syndrome with arthritis of the left shoulder and impingement syndrome with arthritis of the right shoulder.  

Service treatment records reveal that, in January 2005, the Veteran reported right shoulder reconstruction prior to service.  He had normal clinical findings for the upper extremities and feet.  His feet were also shown to have a normal arch.  

In the September 2005 VA examination for the joints, the Veteran reported pain in both shoulders which started a year prior.  A history was given of arthroscopic surgery in 1996 with a post operative diagnosis of impingement syndrome.  Impingement syndrome of the right shoulder, mild arthritis of the acromioclavicular joint on the right and status post operative arthroscopic surgery of the right shoulder with capsulorrhaphy anterval closure and subacromial decompression was diagnosed.  Left shoulder impingement syndrome was also diagnosed.  

The Veteran was scheduled for a VA examination for the feet in September 2005 to determine the nature and severity of his claimed foot disability.  The examiner, however, related that the Veteran declined to be interviewed at that time.  The examiner suggested a repeat examination at another time.  

A congenital foot deformity of pes planus was noted as a problem in July 2006 and September 2006.  The Veteran was diagnosed with left foot mild hallux valgus in October 2006.  Shoulder arthritis was shown in January 2007.  

The Veteran reported during his July 2007 RO hearing that he did not have pes planus until he went overseas and walked in the boots.  He stated that he walked on big rocks and had problems with his feet.  According to the Veteran, he was told that he had flat feet and that he was prescribed medication and given inserts.  He denied that his feet were physically injured in anyway.  

The Veteran further reported that he started receiving treatment for his left shoulder in 2005.  He expressed that his shoulder bothered him but it did not really start bothering him until after he fell on his shoulder in 2005.  He first started to experience pain in his shoulder while in Iraq from holding weapons in the same place for a long time he related.  Regarding his right shoulder, the Veteran agreed that his right shoulder disability preexisted service.  He then expressed that the right shoulder was never diagnosed because it was repaired and fixed.  He denied having problems with his shoulder prior to service but once he went through training, he stated that it was aggravated.  

In light of the lay and medical evidence of record, the Board finds that a VA examination and opinion is needed to properly adjudicate the claims for service connection.  In this regard, the Veteran maintains that although he had right shoulder surgery prior to service, he did not have any right shoulder problems until training.  He also contends that he first started to experience pain in his shoulder while in Iraq from holding weapons.  Per the Veteran, his right shoulder was aggravated by service and he developed a left shoulder disability as a result of service.  He also contends the his foot problems manifested during service from wearing boots and walking on big rocks.  

Pursuant to 38 U.S.C.A. § 5103A (d) (2) and 38 C.F.R. § 3.159(c) (4) (i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has reported in service manifestations and continued problems with his shoulders and feet, as such we find that an examination with an etiology opinion is needed.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if he has a bilateral foot disability that is related to service.  The claims file must be made available to the examiner for review in connection with the examination.  All foot diagnoses should be noted in the report.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current foot disability identified on examination is related to service.  The examiner must provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  

2. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that any current left shoulder disability identified on examination had its onset in service or is otherwise related to service.  The examiner should also address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was aggravated (increased in severity beyond the natural progression of the disorder) during service.  The examiner must provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


